                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ILLINOIS

UNITED STATES OF AMERICA,

Plaintiff,
                                            CRIMINAL NO. 18-CR-30070-DRH
             vs.

JESSIE L. WOFFORD,

Defendant.

  PRELIMINARY ORDER OF FORFEITURE PURSUANT TO FED.R.CRIM.P.
    32.2 WITH RESPECT TO A CERTAIN FIREARM AND AMMUNITION
                     OF JESSIE L. WOFFORD

      In the Indictment filed in the above cause on April 17, 2018, the United

States sought forfeiture of property of defendant, Jessie L. Wofford, pursuant to

18 U.S.C. § 924(d). The Court, upon consideration of guilty plea in this matter,

hereby finds that the following property is forfeitable and hereby orders forfeited

the following property:

      A Taurus 9mm, PT 809 pistol, serial number TJY69022, any
      ammunition contained therein, and any ammunition seized from the
      residence of Jessie L. Wofford.

      The United States shall provide notice of the forfeiture and the right of

persons other than the defendant who have any claim or legal interest in any of

the property to file a petition with the Court. The notice shall be provided in a

manner consistent with Supplemental Rule G(4)(a) of the Supplemental Rules for

Admiralty or Maritime Claims and Asset Forfeiture Actions.

      The notice shall state that the petition shall be set for a hearing to

                                        1
adjudicate the validity of the petitioner's alleged interest in the property, shall be

signed by the petitioner under penalty of perjury, and shall set forth the nature

and extent of the petitioner's right, title, or interest in the forfeited property and

any additional facts supporting the petitioner's claim and the relief sought.

      The United States shall also, to the extent practicable, provide direct

written notice to any person known to have alleged an interest in the property that

is the subject of the Order for Forfeiture, as the substitute for the published notice

to those persons so notified.

      Upon the filing of a petition alleging the third-party interests in the

property, the court may amend this order to resolve the claimed third-party

interests.

      The Bureau of Alcohol, Tobacco, Firearms and Explosives shall seize and

reduce to his possession, if he has not already done so, the above-described

property.

      This Order, pursuant to Rule 32.2(b)(3) of the Federal Rules of Criminal

Procedure, shall become final with respect to Defendant Jessie L. Wofford at the

time of the Defendant’s sentencing, regardless of whether or not the rights of

actual or potential third-party petitioners have been determined by that time.

This Order shall be made part of the sentence of Defendant Jessie L. Wofford and

shall be included in the Judgment imposed against the Defendant. This Order is

a final order with respect to the Defendant and this Order may be amended with

respect to petitions filed by third-parties claiming an interest in the subject-matter

                                          2
forfeited property.

      The United States may abandon forfeiture of the property by filing notice of

the abandonment with the Court.

      IT IS SO ORDERED.

                                                     Judge Herndon
                                                     2018.10.18
                                                     10:46:27 -05'00'
                                            United States District Judge




                                        3
